        Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 1 of 14



                   IN THE UNITED STATES DISTRICT GRE6t vED
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION   j019 3t1N 2b P 2: 01

JANETHEA WHEELER,                                           DEBRA PAACKETI.Q.L.K
                                                                  DISTRICT COURT.
                                                              •DIT.E DISTRICT A. A
      Plaintiff,
                                                      Civil Action No.
vs.                                                          Q-W-1-1-50 50AI
                                                      JURY DEMAND
STRAEHLE + HESS USA INC., and
A-1 EMPLOYMENT,INC.,

      Defendants.


                                   COMPLAINT

                                I. JURISDICTION

      1. This is a suit for relieffrom discrimination and retaliation instituted pursuant

to the Americans with Disabilities Act("ADA"), as amended, 42 U S C. §12101 et

seq. Jurisdiction of this Court exists pursuant to 28 U.S.C. §§1331 and 1343(4).

      2. Plaintiff Janethea Wheeler timely filed charges of discrimination against

defendants Straehle + Hess USA Inc. and A-1 Employment, Inc. with the Equal

Employment Opportunity Commission("EEOC")within 180 days after the last acts

of discriininatory treatment. Plaintiff has further filed this suit within 90 days after

receipt of her right-to-sue letters issued from the EEOC.
        Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 2 of 14



                                    II. PARTIES

      3. Plaintiff Janethea Wheeler("Plaintiff') is a citizen ofthe United States over

the age of nineteen and a resident of Lee County, Alabama.

      4. Defendant Straehle + Hess USA Inc. ("S+H") is a corporation with a

principal place of business in Auburn, Alabama. It is and was at all times relevant to

this complaint an employer as contemplated under the ADA.

      5. Defendant A-1 Employment, Inc.("A-1") is a corporation with a principal

place of business in Opelika, Alabama. It is and was at all times relevant to this

complaint an employer as contemplated under the ADA.              S+H and A-1 are

collectively referred to herein as "Defendants."

                          III. STATEMENT OF FACTS

      6. Plaintiff has Systemic Lupus Erythematosus and did so during the events of

this case.

      7. Lupus is a systemic autoimmune disease, causing Plaintiffs immune system

to attack cells and tissues in her body.

      8. Plaintiffs lupus results in episodic flare ups and did so during the events of

this case.

      9. During these flare ups, Plaintiff is and was debilitated with fatigue and

painful inflammation in her body.


                                           2
        Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 3 of 14



      10. A-1 is a staffing company.

      11. S+H makes textiles for the automotive industry.

      12. During the events of this case, A-1 was engaged by S+H to procure

workers for S+H at its plant in Auburn, Alabama.

      13. In or about December of2017,Plaintiff was hired by A-1 to work for S+H

at its Auburn plant.

      14. Plaintiff was told that she would work for S+H on a"temp to perm" basis,

that is that she would be eligible to become hired directly by S+H if she performed

satisfactorily in a 90-day period.

      15. A-1 paid Plaintiff and S+H paid A-1 for Plaintiffs services based on the

hours she worked.

      16. A-1 did not direct or supervise Plaintiffs work.

      17. A-1 did not provide Plaintiffany materials or equipment she utilized in the

perforrnance of her duties for S+H.

      18. S+H exclusively directed the work that Plaintiff performed for S+H.

      19. S+H exclusively directed the hours that Plaintiff worked.

      20. S+H exclusively supervised Plaintiffs work.

      21. S+H exclusively provided Plaintiff the materials and equipment for the

performance of her duties.


                                         3
          Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 4 of 14



      22. S+H worked Plaintifffor an indefinite(as opposed to finite) period oftime.

      23. Plaintiff was paid by the hour, rather than based on the cost ofperforming

a particular job.

      24. The work performed by Plaintifffor S+H was an integral part ofthe regular

operations of S+H.

      25. Given the number of hours S+H required Plaintiff to work, she was

economically dependant upon S+H during the period she worked for S+H.

      26. Eddie Tolbert, an S+H employee, was Plaintiffs supervisor.

      27. On or about April 17, 2018, Plaintiff was about a week away from being

eligible to be hired directly by S+H.

      28. Tolbert told Plaintiff that she would be working that day on the "greee

machine by herself.

      29. The green machine was fairly new and Plaintiff had not worked on it

before.

      30. The green machine required more physical labor than the other machines

because it did not have all the parts for it and operating it required bending over it and

performing repetitive motions for long periods oftime.

      31. Due to Plaintiffs lupus, she was not able to do that kind of work.

      32. Plaintiff told Tolbert that she could not work the green machine.


                                            4
          Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 5 of 14



         33.. Tolbert went and got Josh Morton, S+H's Operations Manager at the time,

and brought him over to where Plaintiff was.

         34. Thomas Klein, S+H's CFO at the time, was also then present.

         35. Plaintiff stated that she could not work bending over the green machine

doing the repetitive motions.

         36. Morton asked what if he did not have anything else for Plaintiff to do.

         37. Plaintiff informed them of her lupus.

         38. Morton asked Plaintiff if A-1 knew about her having lupus and needing

restrictions.

         39. Plaintiff told him she had told A-1 that she received an SSI check but that

she did not tell them she needed restrictions because she did not know that she would

have any.

         40. Plaintiff added that she could get a note from her doctor.

         41. Morton asked Plaintiff again what if he did not have anything else for her

to do.

         42. Plaintiff asked Morton if he could put her on another machine.

         43. Morton told Plaintiff to go home and come back the next afternoon and

they would figure something out.




                                            5
        Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 6 of 14



       44. On or about April 18, 2018, Plaintiff went back to work that afternoon as

directed.

       45. Plaintiff met then with Morton, Klein, and Brent Scott, S+H's Production

Manager at the time.

       46. Plaintiff stated that she could work on the green machine if they got it

working properly, but that she could not work on it as it was because bending over it

doing repetitive motions for a long time would cause her lupus to flare up and her

body to stiffen.

       47. Plaintiff further asked if they could let her work on another machine until

they got the green machine working properly.

       48. Morton said they did not want to do something that would hurt Plaintiffor

make her sick and that "that would be on" them.

       49. Plaintiff told Morton that there had not been an issue and that she was

coming to them now about it so there would not be an issue.

       50. Morton said to let him talk it over with Klein and Scott since Scott had not

been there the day before.

       51. On or about April 19,2018,Plaintiff went back to work and Scott met with

her.




                                          6
          Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 7 of 14



      52. Scott told Plaintiff that, since she was still working through A-1, she

needed to get a restriction paper from her doctor and take it to A-1 and that they would

put her back at work on a different machine when A-1 okayed her.

      53. On or about Friday, April 20, 2018, Plaintiff got a letter from her doctor

stating that she has lupus, that she is unable to stay in one position doing repetitive

motions for extended periods oftime, and that it would be better for her muscles and

joints if she could change positions and vary her movements frequently.

      54. The work Plaintiffhad been doing on the other machines did not go beyond

what her doctor recommended.

       55. Plaintiff took the letter to A-1.

      56. The person Plaintiff spoke to there said that Plaintiff could not have any

restrictions.

      57. Plaintiff told the A-1 representative that Scott had said that she could go

back to working on a machine that she had been able to work on with no problems if

A-1 approved her return.

      58. The A-1 representative told Plaintiffthat she would email the doctor's letter

to Scott and get back with Plaintiff as soon as they heard from him.

      59. Plaintiff sent Scott a text and told him that she had dropped the letter off

at A-1.


                                           7
        Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 8 of 14



      60. Plaintifftexted Scott back a little while later and asked when she would be

able to return to work but got no response.

      61. On or about that next Monday, April 23,2018, Plaintiff sent Scott another

text asking about returning to work but again got no reply.

      62. On or about April 26,2018,Plaintiff had not heard anything and called A-

1

      63. Plaintiff spoke to an A-1 representative, who told her that Scott had been

out of work, that they were still waiting to hear from him, and that they would call

Plaintiff when they did.

      64. Plaintiff asked about getting a work assignment somewhere else and was

told that they needed to wait to hear back from S+H.

      65. On or about May 2, 2018, Plaintiff still had not heard back from A-1 and

called them again.

      66. Plaintiff was again told that they were waiting to hear back from Scott.

      67. Plaintiff suggested that she call Scott and was told no, that Plaintiff was

supposed to go through A-1.

      68. Plaintiff again asked about another work assignment and was told again

that they needed to wait to hear from S+H.




                                         8
        Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 9 of 14



      69. On or about May 10, 2018,Plaintiff still had not heard back from A-1 and

called them again.

      70. Plaintiff was again told that they were still waiting to hear back from Scott

and they could not give Plaintiffanother work assignment because they needed to wait

to hear from S+H.

      71. Plaintiff continued to check with A-1 until mid-June of2018 and was told

the same thing.

      72. After Plaintiff asked A-1 about being assigned to work elsewhere as set

forth above, A-1 had open positions for which Plaintiff was qualified, but they did

not assign her to any.

      73. In response to the EEOC charge Plaintiff filed against A-1, it stated to the

EEOC that S+H contacted A-1 on April 19, 2018 and terminated Plaintiff.

      74. In response to the EEOC charge Plaintiff filed against S+H,it stated to the

EEOC that Scott told Plaintiff and A-1 on April 19 that Plaintiff needed clearance

from A-1 to return to work and that he was sending her back to A-1 for "further

directions."

      75. S+H further stated to the EEOC that, had it received a letter from Plaintiffs

doctor, it would have referred her for a fitness-for-duty evaluation and engaged in "an




                                          9
        Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 10 of 14



interactive process," but that S+H never received the letter and never even heard from

A-1 or Plaintiff after Plaintiff met with Scott on the 19th.

      76. S+H further stated to the EEOC that, having never received the letter nor

heard again from Plaintiff or A-1, it "ended [Plaintiffs] assignment due to her

unacceptable attendance record and insubordination, and the fact that her 90 day/520

hour assignment had expired."

      77. S+H's assertions that Plaintiff failed to get back in touch with S+H, had

unacceptable attendance, and engaged in insubordination, are false and pretextual.

                            IV. CAUSES OF ACTION

                                      COUNT I

    ADA- TERMINATION OF EMPLOYMENT(BOTH DEFENDANTS)

      78. Paragraphs 1-77 are incorporated herein.

      79. Plaintiff s lupus constitutes physical impairments under the ADA and did

so during the events ofthis case.

      80. Due to these impairments, Plaintiff was and is substantially limited with

respect to the major life activity ofthe major bodily function of her immune system

and the adverse results to her body caused by these impairments to her immune

system.

      81. Plaintiff is disabled under the ADA and was during the events ofthis case.


                                           10
       Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 11 of 14



      82. Plaintiff was and is a qualified individual able to perform the essential

functions of her position with S+H, with accommodation.

      83. Based on the facts set forth above, Defendants were joint employers of

Plaintiff under applicable ADA law with respect to her work with S+H.

      84. Defendants— jointly, severally, or individually— violated Plaintiffs rights

under the ADA by terminating her employment because of(a) her disability,(b)as a

result of their failure to reasonably accommodate her disability, and/or (c) in

retaliation for her having requested a reasonable accommodation for her disability in

the form oftemporary alternative work assignment.

      85. As a result of the above described discriminatory act, Plaintiff has been

made to suffer lost wages and benefits, emotional distress, and mental anguish.

      WHEREFORE,these premises considered,Plaintiffrespectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants' actions described

herein violated the ADA;

      (ii) That the Court enter an Order requiring Defendants to make Plaintiff whole

by reinstating her and placing her in the position she would have occupied in the

absence ofdiscrimination(or, alternatively, providing front-pay), providing back-pay




                                         11
       Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 12 of 14



with interest, and ordering Defendants to pay compensatory and punitive damages as

a jury may assess;

      (iii)   That the Court grant Plaintiff a permanent injunction enjoining

Defendants, and their agents, employees,successors, and those acting in concert with

Defendants, from further violation of Plaintiffs rights under the ADA:

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and

     (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney's fees, expert

witness fees, and expenses.

                                    COUNT II

                                       ADA

                        ADA- FAILURE TO HIRE(A-1)

      86. Paragraphs 1-77 and 79-81 above are incorporated herein.

      87. Plaintiff was and is a qualified individual able to perform the essential

functions of available positions, with or without accommodation.

      88. A-1 violated Plaintiffs rights under the ADA by passing her over for work

assignments after her work with S+H because of(a) her disability,(b) as a result of


                                        12
        Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 13 of 14



A-1's failure to reasonably accommodate her disability, and/or (c) in retaliation for

her having requested a reasonable accommodation for my disability.

      89. As a result of the above described discriminatory acts, Plaintiff has been

made to suffer lost wages and benefits, emotional distress, and mental anguish.

      WHEREFORE,these premises considered,Plaintiffrespectfully requests the

following:

      (i) That the Court issue an Order declaring that A-1's actions described herein

violated the ADA;

      (ii) That the Court enter an Order requiring A-1 to make Plaintiff whole by

placing her in the position she would have occupied in the absence of discrimination

(or,alternatively, providing front-pay),providing back-pay with interest, and ordering

A-1 to pay compensatory and punitive damages as a jury may assess;

      (iii) That the Court grant Plaintiffa permanent injunction enjoining A-1's, and

its agents, employees, successors, and those acting in concert with A-1 from further

violation ofPlaintiffs rights under the ADA;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and




                                          13
       Case 3:19-cv-00450-SRW Document 1 Filed 06/26/19 Page 14 of 14



     (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney's fees, expert

witness fees, and expenses.

                                        Respectfully submitted,



                                        Adam M.Porter
                                        Attorney for Plaintiff
                                        Adam M.Porter, LLC
                                        Alabama Bar ID: ASB-2472-P75A
                                        2301 Morris Avenue, Suite 102
                                        Birmingham, Alabama 35203
                                        Phone:(205)322-8999
                                        Facsimile:(205)322-8915
                                        Email: adamporter@earthlink.net


      Plaintiff requests trial by struck jury.



                                         Attorney for Plaintiff

Defendants' Addresses:
Straehle + Hess USA Inc.
c/o CT Corporation System, Registered Agent
2 North Jackson St., Suite 605
Montgomery, AL 36104

A-1 Employment,Inc.
c/o Kimberly J. Dial, Registered Agent
400 South Eighth St., Suite 101
Opelika, AL 36801


                                           14
